HOLLAND, District Judge.
This was a suit instituted by the parents to recover damages for a personal injury to their minor child. The accident happened on June 19, 1910, while the boy was riding his bicycle down the Tinicum road, alongside of a trolley car belonging to the defendant company. It appeared that he was run over by the car going in the same direction, and the question was submitted to the jury as to whether or not the motorman driving the car came up behind the boy and struck him, without ringing his bell and giving him warning of the approach of the trolley car, as claimed by the boy and the plaintiffs’ other witnesses, or whether the boy was racing and was alongside of the trolley car at the time the injury occurred, and accidentally struck something in the road, or the wheel of his companion, and was thrown under the hind wheels of the car, as testified to b}r the motorman and some disinterested passengers. This was the sole question in the case, and it was left to the jury to find the facts, and to render a verdict accordingly, The jury concluded from the evidence that the defendant had established its contention as the verdict was for the defendant. It was purely and simply a question of fact to be passed upon by the jury, and it was the province of the jury to say upon which of the witnesses it would rely.
Motion and reasons for a new trial are overruled.